Order entered December 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00343-CV

                    COMMERCE STREET CAPITAL, LLC, Appellant

                                               V.

 DURANT BANCORP,INC., NAB ACQUISITION CORP., FIRST UNITED BANK &
TRUST COMPANY; NORTH AMERICAN BANCSHARES, INC. & AMERICAN BANK
                        OF TEXAS, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-14703

                                           ORDER
       On November 12, 2019, this Court, among other things, granted appellant’s October 31,

2019 unopposed motion to withdraw its motion to increase security as prematurely filed. The

Court ordered the premature motion withdrawn without prejudice to refiling.

       Now before the Court is appellant’s unopposed motion for clarification of the Court’s

November 12, 2019 order in which appellant asks the Court to set a deadline for its brief and

motion to increase security now that the Court has received the reporter’s and clerk’s record

from the August 12, 2019 hearing.

       The proper method to seek review of a trial court’s ruling on a motion to increase security

is to file a motion under rule 24. See TEX. R. APP. P. 24.4(a). To the extent appellant asks the
Court to clarify its November 12, 2019 order by setting a deadline to file a motion and brief

challenging the trial court’s order, we DENY its motion.



                                                   /s/     DAVID L. BRIDGES
                                                           PRESIDING JUSTICE